Order entered December 4, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00638-CR
                                      No. 05-14-00639-CR

                            ZANTAR LADON KELLY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                      Trial Court Cause Nos. F13-00158-S, F07-60023-S

                                            ORDER
       The Court REINSTATES these appeals.

       On September 26, 2014, we granted the motion of Kathleen Walsh to withdraw as

counsel and ordered the trial court to appoint new counsel to represent appellant in these appeals.

To date, we have not received the order appointing new counsel, nor have we received a

response to either of two letters inquiring about the status of the order appointing new counsel.

The appeals cannot proceed until new counsel is appointed to represent appellant.

       Accordingly, the Court ORDERS the Honorable Andy Chatham, Presiding Judge of the

282nd Judicial District Court to transmit to this Court, within FIFTEEN DAYS of the date of

this order, an order appointing new counsel to represent appellant in these appeals.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Andy Chatham, Presiding Judge, 282nd Judicial District Court; Gary Fitzsimmons,

Dallas County District Clerk; and to Michael Casillas, Dallas County District Attorney’s Office,

Appellate Section.

       We ABATE the appeals to allow the Honorable Andy Chatham to comply with this

order. The appeals shall be reinstated fifteen days from the date of this order or when the order

appointing new counsel is received.

                                                    /s/    ADA BROWN
                                                           JUSTICE